Citation Nr: 1452994	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tension headaches. 

2.  Entitlement to an initial compensable rating for a bilateral breast reduction mammoplasty.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, March 2007 and November 2013 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing is of record. 

Additional evidence was received after the issuance of the supplemental statement of the case in September 2012.  As the additional evidence is either cumulative of evidence already of record or not relevant to the issues at hand, the Veteran is not prejudiced by a decision at this time.  

The claim for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected tension headaches, also diagnosed as headaches associated with cervical spondylosis, have not been productive of characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  The bilateral breast reduction mammoplasty has resulted in symmetrical breasts of a size requested by the Veteran, with well-healed, nontender and superficial scars measuring less than 929 square centimeters.

3.  The most probative evidence indicates that the Veteran's service-connected disabilities do not preclude her from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014)

2.  The criteria for an initial compensable rating for the residuals of mammoplasty including scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.116, Diagnostic Code 7626 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2007).

3.  The criteria for a total disability rating based on individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in May 2006, June 2006, October 2006, and July 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the September 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, symptomatology, and functional impairment was elicited with respect to the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified      any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.


Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service treatment records       have been obtained.  In addition, the Veteran was afforded VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Tension Headaches

The Veteran contends that her service-connected tension headaches warrant an initial rating in excess of 10 percent. 

By way of background, the service treatment records contained complaints of headaches associated with cervical muscle spasms.  Assessment was muscle contraction headaches.  After service, VA treatment records documented a reported history of migraine headaches, with current evidence suggestive of headaches associated with her neck pain.  In March 2007 decision awarded service connection for tension headaches as secondary to the service-connected cervical spondylosis and assigned an initial noncompensable rating effective October 28, 2005.  In a July 2008 rating decision, the RO increased the initial assigned rating for tension headaches to 10 percent effective October 28, 2005.  

On VA examination in March 2007, the Veteran reported a history of headaches, tension in nature, having onset during service and ongoing for over 20 years.  She reported occipital headaches associated with onset of neck spasms in the base of  her neck.  Reportedly, she experienced headaches two to three times per week for   a period of 1/2 to a full day.  She denied photophobia, phonophobia, nausea or vomiting during these headaches, which were not prostrating in nature.  The examiner diagnosed tension headaches most likely caused by or a result of the service-connected cervical spondylosis.   

The examiner found that the Veteran also had a history of a different type of headache that began with nausea and proceeded to the right or left temporal area.  She described that headache as sharp and stabbing pain that was accompanied by photophobia, phonophobia, nausea and vomiting.  The headaches were prostrating, occurring approximately every two or three months.  The examiner determined that these were consistent with migraine headaches.  

VA treatment notes show that in 2009 documented treatment for migraines.  The Veteran described unilateral left-sided headaches associated with nausea that occurred approximately two to three times a week.  A private neurological evaluation report in November 2009 noted the Veteran's complaints of severe headaches on a weekly basis.  She described throbbing bi-temporal headaches, frontal or occipital in location.  These headaches were accompanied by nausea, photophobia and phonophobia.  In December 2009, she reported headaches two or three times a week.  

On VA examination in September 2011, the Veteran reported a history of migraine headaches having onset in 1998.  The examiner noted symptoms involving the head and neck as a service connected disability.  The Veteran reported nausea and light sensitivity.  Reportedly she treated her tension headaches with prescription medication every eight hours.  She also treated her migraines with medication.  The examiner indicated that the Veteran's migraine headaches were accompanied by nausea and sensitivity to light and sound.  She experienced migraines two to three times a week.  It was also noted that the service-connected tension headaches could last seven to eight hours and were accompanied by neck pain.  Typically, the headache was in the nape of the neck and back of the head.  Migraines lasted anywhere from a few hours to a day.  Both headache types were of variable frequency and as much as four to five times a month.  The examiner noted prostrating attacks of migraine headache pain occurring more frequently than once a month.  The examiner determined that there were no frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.   The examiner diagnosed service-connected headaches associated with cervical spondylosis treated with medication.  The examiner also diagnosed migraines without aura, treated with medication.  The examiner opined that the service-connected headaches associated with cervical spondylosis should not preclude physical or sedentary employment.  The examiner went on to clarify that the Veteran experienced two different types of headaches; the service-connected headaches associated with cervical spondylosis and migraine headaches, the   latter which had onset many years after discharge from active duty.  

At the outset, the Board notes that service connection has been established for tension headaches associated with her cervical spine.  The record also contains a diagnosis of migraine headaches.  Service connection was specifically denied for migraine headaches by the RO in prior rating decisions. 

In this case, the VA examiners have very clearly distinguished between the symptoms and level of impairment due to the Veteran's service connected tension headaches and the nonservice-connected migraines.  Because these are two distinguishable headache disorders, symptoms associated with the nonservice-connected migraine headaches may not serve as the basis for an increased rating for her service-connected tension headaches.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran's tension headache disability is rated as 10 percent disabling under    38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's tension headaches are rated by analogy, using the criteria for migraine headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, a 0 percent rating is warranted for less frequent attacks.  A compensable 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

In summary, the Board finds that the clinical evidence does not show that the Veteran's service-connected tension headaches associated with cervical spondylosis are productive of prostrating attacks and there is no documentation of episodes of prostrating tension headaches.  VA examinations of 2006 and 2011 made specific findings to the effect that the Veteran's service-connected tension headache were   not prostrating in nature, and the file contains no clinical opinion or evidence to the contrary.  VA and private treatment records are similarly negative for any mention of or treatment for prostrating tension headaches.  The clinical determination made by qualified medical professionals on two occasions, in 2006 and 2011, to the effect that the tension headaches themselves were not prostrating in nature are considered more probative evidence than the Veteran's lay statements.  Moreover, while the medical evidence supports a finding that the Veteran may experience prostrating headaches, these have been attributed to the nonservice-connected migraines headaches, which both VA examiners determined to be a disorder distinct and separate from the service-connected disability.  

The Board finds that the preponderance of the probative evidence of record does not support a rating in excess of 10 percent for tension headaches under Diagnostic Code 8100.  While the Veteran reported tension headaches several times per week, the evidence does not demonstrate prostrating attacks of tension headaches occurring on an average once a month over last several months to warrant a rating in excess of 10 percent.  As the preponderance of the evidence is against the Veteran's claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



      Bilateral Breast Reduction Mammoplasty

The Veteran contends that after her March 2006 bilateral breast reduction surgery she continues to experience pain from her scars that failed to heal properly, numbness, and loss of sensation in the breasts. 

Breast surgery may be rated under 38 C.F.R. § 4.116, Diagnostic Code 7626.  A noncompensable rating is warranted following breast surgery, manifested by wide local excision without significant alteration of size or form.  Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) mean removal of a portion of the breast tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626, Note 4. 

A 50 percent rating is warranted following bilateral simple mastectomy or wide local excision with significant alteration of size or form.  Simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  38 C.F.R. § 4.116, Diagnostic Code 7626, Note 3. 

Also applicable in rating the residuals of the Veteran's mammoplasty are the diagnostic codes used to evaluate scars.  The schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  The revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, and the Veteran has not requested a review under the new regulations, those revisions do not apply.  73 Fed. Reg. 54708 (Sept. 23, 2008).  All diagnostic codes discussed below are the versions in effect prior to October 23, 2008.

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.      38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2). 

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1). 

A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A review of the March 2006 VA operative report shows that the Veteran elected    to undergo a bilateral breast reduction for symptomatic macromastia, hoping to alleviate pain from a service-connected neck disability.  She was a 36DD-cup and wanted to be as close to a C-cup as possible.  She provided her informed consent regarding risks of the surgery during a March 2006 history and physical report and again in a pre-operative progress note. 

Follow-up VA treatment records detailed good symmetry of the breasts, and in April 2006 the Veteran indicated she was "very happy with [the] result."  She testified in March 2010 that she was now a C-cup.  

On VA examination in January 2007, the Veteran reported undergoing bilateral breast reduction for macromastia due to neck, shoulder and arm pain.  While the surgical procedure had not reduced her neck, shoulder and arm pain, she indicated that she was very happy with the bilateral breast reduction mammoplasty.  She denied any problems or pain associated with the procedure.  The Veteran denied any complications from the surgery.  She denied taking any medication for either bilateral reduction mammoplasty or the fibrocystic breast disease.  On examination, the nipples were symmetric.  There were no masses, no discharge, no enlarged nodules and no skin changes.  The examiner noted that recent mammograms were normal.  The examiner diagnosed bilateral breast reduction mammoplasty related to the service-connected cervical spondylosis with no residuals.  

In an addendum report in January 2007, a VA physician noted that the Veteran had a wide local incision at each breast due to the bilateral breast reduction surgery.  The scars were well-healed and were hairline in appearance.  Breast tissue of 580 grams was removed from the left breast and 725 grams was removed from the right.  This matched the preoperative asymmetry of the breasts with the right side being larger.  The end cosmetic result was excellent with both breasts symmetric in size and shape.  

On VA examination in September 2011, the Veteran complained that as a result    of the breast reduction surgery she experienced breast numbness and her breasts interfered with her relationships with partners.  The examiner diagnosed status post-bilateral breast reduction in March 2006, with no residuals and opined that the condition did not impact her ability to work.  The condition did not preclude sedentary or physical employment.  It was noted that the surgery did not result       in the loss of 25 percent or more of the Veteran's breast tissue either singly or bilaterally.  On examination, the breasts were symmetrical, bilaterally, without edema, erythema, open sores, pigmentation abnormalities or nipple abnormalities.  There were no palpable axillary nodes and no masses or tenderness on palpation.  There was no objective evidence of deformity or asymmetry of the breast.  

Upon review of the record, the Board finds that a compensable rating for the service-connected bilateral breast reduction mammoplasty is not warranted.  A compensable, 50 percent rating under Diagnostic Code 7626 contemplates a wide local excision with significant alteration of size or form.  The medical evidence of record does not show this to be the case.  Following mammoplasty, the Veteran's breasts were now symmetrical, which was not the case before, and were the cup size requested by the Veteran.  It was noted the end cosmetic result was excellent.  Such results do not suggest significant alteration in size or form consistent with the 50 percent rating.  Indeed, when enacting these rating criteria, VA noted the evaluations to be assigned took into account industrial impairment and cosmetic deformity.  See 60 Fed. Reg. 19851-52.  Thus, the results from the Veteran's breast reduction mammoplasty do not approximate the criteria for a compensable rating under Diagnostic Code 7626.  

The Board will also consider whether a compensable rating is warranted for the residual scars.

On VA examination in January 2007, the Veteran reported that she was not bothered by the surgical scars.  She denied any complications from the surgery.    On examination, the scars were described as hairline.  There was a scar in the mid breast and submammary, bilaterally.  There was no pain on palpation of the scar area.  The Veteran denied any problems associated with the scars.  In an addendum report the scars were described as well-healed and were hairline in appearance. 

In support of her claim the Veteran submitted color photographs of her scars in December 2007 and March 2010.  

The VA breast examiner in September 2011 noted that the surgical scars covered less than 39 square cm and were neither painful nor unstable. 

The Veteran also underwent a VA examination to evaluate her surgical scars in September 2011.  The examiner diagnosed well healed bilateral breast reduction scars.  The scars were not painful, unstable, elevated or depressed.  There was no adherence to underlying tissue or missing underlying soft tissue.  The scars did not result in limitation of motion and there was no evidence of muscle or nerve damage.  There was no induration or inflexibility.  

The examiner described a linear transverse left breast scar at the inferior cutaneous crease measuring 20 cm in length and 0.5 cm wide.  There was a second left breast linear scar that was longitudinal from the inferior aspect of the left outer areola to the inferior cutaneous crease measuring 0.1 wide and 5 cm long.  Finally, the left breast also exhibited a third nonlinear circumferential scar at the outer edge of the left areola that measured 0.1 cm wide and 7.5 cm long.  

The right breast also showed a linear transverse scar at the inferior cutaneous crease measuring 19 cm in length and 0.5 cm wide.  There was a second right breast linear scar that was longitudinal from the inferior aspect of the left outer areola to the inferior cutaneous crease measuring 0.1 wide and 5.5 cm long.  A third nonlinear circumferential scar on the right breast was also noted at the outer edge of the left areola that measured 0.1 cm wide and 7.5 cm long.  There was no pain on palpation.  The texture of the scar area was normal and the scars were the same color as the surrounding skin. 

With regards to the Veteran's complaints of bilateral breast numbness and discomfort from the scars, the examiner indicated that breast tissues were not as sensitive to tactile stimulation as the areola, therefore, the examiner was unable to appreciate the degree of complaint that the Veteran verbalized.  Moreover, the Veteran had been informed of the risks and benefits of surgery prior to the breast reduction.  The examiner reiterated that the scars were well healed and the breasts were very symmetrical with the best possible scars for the reduction surgery.  The scars had no effect on the Veteran's employability, as they did not preclude physical or sedentary employment, nor did they interfere with normal activities.    

Because the scars are superficial and do not cover a total area of at least 929   square centimeters, and because they are not unstable or painful or productive of limitation of motion, the Veteran does not meet or approximate the criteria for a compensable rating under any of the applicable diagnostic codes.  Accordingly, a compensable rating for the residuals of bilateral breast reduction mammoplasty mammoplasty is confirmed and continued, and the appeal is denied.




      Extraschedular Consideration

The Board has considered whether the Veteran's service-connected tension headaches and bilateral breast reduction mammoplasty present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,   and provide for additional or more severe symptoms than currently shown by the evidence.  In any event, the evidence does not show that tension headaches and bilateral breast reduction, to include her complaints of decreased sensation, has resulted in marked interference with employment or any hospitalization during the course of the claim.  Consequently, referral for extraschedular consideration is not warranted. 

      TDIU

The Veteran contends that she is unemployable due to service connected disabilities. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.


A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration may be given to the Veteran's level of education, special training,   and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows that the Veteran has a number of nonservice-connected disabilities, to include low back, hips, and mental health problems.  Service connection is currently in effect for cervical spine spondylosis with upper extremity radiculopathy rated as 30 percent disabling; left carpal tunnel syndrome rated as 10 percent disabling; tension headaches associated with her cervical spine disorder rated as 10 percent disabling; status post abdominal hysterectomy rated as 30 percent disabling; and fibrocystic breast disease, bilateral breast reduction mammoplasty, keloids behind earlobes, and residual scar from cyst removal on right shoulder, all rated as noncompensably disabling.  The combined disability rating is 70 percent.  As her tension headaches are secondary to her cervical spine disability, these conditions may be considered a single disability for purposes of 38 C.F.R. § 4.16(a).  As they combine to a 40 percent rating, the Veteran meets    the schedular requirements for consideration of a TDIU.  38 C.F.R. § 4.16(a).  The remaining question before the Board is whether the Veteran is unemployable solely by reason of her service-connected disabilities, taking into account her educational and occupational background. 

The Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  

Historically, the evidence reflects the Veteran completed one year of college.  She worked full time at the U.S. Postal Service from May 1995 until she medically   retired in August 2003.  She worked as a mail handler and custodian.  Documentation associated with the Veteran's medical retirement from the U.S. Postal Service noted that she was unable to perform physically demanding work duties due to De Quervain syndrome, epicondylitis and hip pain. 

The evidence reflects that the Veteran enrolled in school courses for business administration in 2006.  She subsequently became employed, apparently less than full-time, as a store clerk until she was in motor vehicle accidents in April 2007, May 2007, and April 2008.  The Veteran was given work restrictions and placed on disability effective April 2007.  The work restrictions were to remain in place until she would be cleared to return to work by her physical therapist.  The evidence reflects that the Veteran was last gainfully employed in April 2008.  

A VA examiner in November 2006 examined the Veteran and diagnosed cervical spondylosis and left wrist carpal tunnel syndrome and opined that the Veteran's cervical spine condition could present difficulties with her employability.  

The Veteran's VA treating physician indicated in a December 2006 statement that the Veteran's upper and lower back disabilities limited her ability to work without pain.  She was additionally limited from prolonged standing due to bilateral foot pain.  

SSA granted the Veteran disability benefits in July 2010.  The Board is not free to disregard such evidence, but is also not bound by the determination made by SSA. Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In any event, a review of the SSA records shows the Veteran was awarded SSA disability benefits due to lower back pain, depression and anxiety disorder.  As such, the SSA considered the Veteran's nonservice-connected disabilities in its favorable determination.  Again, to receive a TDIU, the Veteran's service-connected disabilities, without regard to age or nonservice-connected disabilities, must be sufficiently severe to cause unemployability.

The Veteran was afforded VA examinations in September 2011 to evaluate the impact of her service-connected disabilities on her employability.  The VA examiner opined that the service-connected headaches associated with cervical spondylosis did not preclude physical or sedentary employment.  In this regard,    the examiner noted that the Veteran managed to be gainfully employed until 2007 despite her service-connected tension headaches.  With regard to the service-connected breast conditions, to include the diagnosed status post-bilateral breast reduction in March 2006, the examiner found that the Veteran suffered no residuals and opined that the condition did not impact her ability to work in either sedentary or physical labor.  Her residual surgical scars were also determined not to impact her employability.  There is no indication, nor has the Veteran claimed, that the abdominal hysterectomy has any impact on her employability.  For the diagnosed degenerative joint and disc disease of the cervical spine, it was determined that the condition did not preclude light duty or sedentary employment.  With regard to the service-connected left carpal tunnel syndrome status post-release, the condition was noted to have resolved with a barely visible residual scar.  That disability was found to be productive of no functional impairment.  The examiner also indicated the complaints seemed to be out of proportion to physical findings.  The examiner noted two tiny pin head size keloids behind the earlobes status post-steroid injections, stable with no current issues.  The service-connected residual scar for removal of a cyst of the right shoulder had also resolved and there was no visible or palpable scar or functional impairment.  


The Board is sympathetic to the Veteran's assertions regarding the impact of her service-connected disabilities on her occupational functioning.  However, while her service connected disabilities may cause some economic impairment, that is taken   into account in the assigned ratings and the combined 70 percent rating, which contemplates significant impairment in earning capacity.  In this case, the preponderance of the evidence is against a finding of individual unemployability based on her service-connected disabilities, when considering her education and occupational history.  38 C.F.R. § 4.1 (2014).  

Based upon the foregoing, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities, when considered in association with her educational attainment, occupational background, and training, render her unable to secure or follow a substantially gainful occupation.  Although the evidence of record indicates that the Veteran has not worked since 2008, the preponderance of the evidence is against finding that her service-connected disabilities render her unemployable.  Accordingly, the Board finds that a total disability rating based upon individual unemployability due to service-connected disability is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial rating in excess of 10 percent for tension headaches is denied.

An initial compensable rating for a bilateral breast reduction mammoplasty is denied.

Entitlement to a total disability rating based on individual unemployability is denied.


REMAND

Records in the electronic claims file show that the AOJ issued a rating decision in November 2013 that denied reopening a claim for service connection for PTSD.  The record also reflects that the Veteran filed a timely notice of disagreement with the November 2013 rating decision in August 2014.  However, there is no evidence in the Veteran's claims file or in the electronic file that a statement of the case has been issued as it relates to the claim for PTSD.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the PTSD claim so that the Veteran may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


